Abatement Order filed February , 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-01011-CR
                                   ____________

                HUMBERTO LOPEZ-MARTINEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                  Trial Court Cause No. 12-DCR-060861A

                            ABATEMENT ORDER

      On January 16, 2014, appellant’s counsel advised the court of the death of
appellant and moved to permanently abate this appeal. On January 27, 2014, a
certificate of death was filed, showing that appellant died on October 29, 2013.

      The death of an appellant during the pendency of an appeal deprives this
court of jurisdiction. See Ryan v. State, 891 S.W.2d 275 (Tex.Crim.App.1994).
When an appellant dies after an appeal is perfected, but before this court issues the
mandate, the appeal is to be permanently abated. See Tex. R. App. P. 7.1(a)(2).

      Accordingly, we order the appeal permanently abated.



                                     PER CURIAM



Panel consists of Justices McCally, Busby and Donovan.